Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this application.

Drawings
The drawings received on 3/19/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control section” and “storing section” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Control section includes main control section with a CPU that instructs the operation of the processing section via the processing control section [Fig 2 (111), par 0031-0032, 0039, 0044]
Storing section includes a ROM and a RAM for storing various kinds of information [Fig 2 (122), par 0033, 0040]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 8-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima (US-2007/0229877).
As to Claim 1, Shima teaches ‘An image processing apparatus comprising: a processing section [Figs 2 (200), 11 (200a) – printer includes network processing unit]; and a control section configured to instruct operation of the processing section [Figs 2 (300), 11 (300a) – printer control unit], wherein the control section executes, before sending, to the processing section, a first instruction corresponding to an instruction that caused an error in past, an error avoidance operation based on instruction history information and operation state history information acquired from a storing section that stores the instruction history information and the operation state history information, the instruction history information indicating an instruction given to the processing section by the control section, the operation state history information indicating an operation state of the processing section caused by the instruction [Figs 4, 15 (S230-S330, S244), par 0055-0056, 0074, 0115-0118 – if it is determined a page to be printed is not printable (i.e. before printing is suspended due to an error), determining whether printing of the page can be executed on the basis of substitutive process information stored including error type with an associated substitutive process and set value stored in substitutive process information storing section]’.

Further, in regards to claim 15 the image processing apparatus of claim 1 performs the control method of claim 15. 

As to Claim 8, Shima teaches ‘wherein the control section selects the error avoiding operation to be executed among a plurality of the error avoiding operations and sends an instruction corresponding to the selected error avoiding operation to the processing section [Fig 4, par 0055-0056, 0074, 0076 – print job execution section determines whether printing of the printing job can be resumed or executed with substitutive process information stored in substitutive process information storing section in relation to job number and error information, where printing is continued based on the replaced substitutive process information stored]’.  

As to Claim 9, Shima teaches ‘wherein the control section selects, according to a type of the error, the error avoiding operation to be executed among the plurality of the error avoiding operations [Fig 4, par 0057-0063 – performing a substitutive process based on a type of error stored in the substitutive process information storing section]’.  

As to Claim 10, Shima teaches ‘wherein the plurality of the error avoiding operations include the error avoiding operation for performing standby for a predetermined time [par 0056 – combination of type of error and substitutive process may be arbitrarily set as long as the substitutive process corresponding to type of error is predetermined (i.e. standby) and printing can be resumed with a corresponding error dealt with]’.  

As to Claim 11, Shima teaches ‘wherein the plurality of the error avoiding operations include the error avoiding operation for performing suspension and resumption of a job [par 0056 – combination of type of error and substitutive process may be arbitrarily set as long as the substitutive process corresponding to type of error is predetermined (i.e. suspension) and printing can be resumed (i.e. resumption) with a corresponding error dealt with]’.  

As to Claim 13, Shima teaches ‘wherein the image processing apparatus includes the storing section [Fig 2 (250) – substitutive process information storing section]’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (US-2007/0229877) in view of Kamiya (US-2002/0118383).
As to Claim 12, Shima teaches all of the claimed elements/features recited in independent claim 1 and dependent claim 8. Shima does not disclose expressly ‘wherein the plurality of the error avoiding operations include the error avoiding operation for performing transition of a screen or the error avoiding operation for performing a reboot of a predetermined section’.
displaying a function restriction mode screen based on stored error avoidance information]’.  
Shima and Kamiya are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying a function restriction mode screen, as taught by Kamiya. The motivation for doing so would have been to notifying a user an error can occur if moving forward with a process for effective use of an image processing apparatus. Therefore, it would have been obvious to combine Kamiya with Shima to obtain the invention as specified in claim 12.

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (US-2007/0229877) in view of Genda (US-2019/0065125).
As to Claim 14, Shima teaches all of the claimed elements/features recited in independent claim 1. Shima does not disclose expressly ‘wherein the storing section is provided in an external apparatus’.  
Genda teaches ‘wherein the storing section is provided in an external apparatus [par 0067-0072 – time prediction server predicts time of replacement of consumables and parts from internal state and history of failure information]’.
.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 (and claims 4-7 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Shima in view of Kamiya, Genda and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “wherein, when an instruction corresponding to a second instruction and an instruction corresponding to the first instruction sequentially sent from the control section to the processing section are included in the instruction history information and information indicating that an error occurs when the instruction corresponding to the second instruction and the instruction corresponding to the first instruction are sequentially sent from the control section to the processing section is included in the operation state history information, after sending the second instruction to the processing section, the control section executes the error avoiding operation before sending the first instruction to the processing section” as recited in dependent claim 2; “wherein the control section includes a predetermined number of instructions in the instruction history information in a beginning and, thereafter, adjusts a number of instructions to be included in the instruction history information” as recited in dependent claim 3..

Conclusion
The prior art of record
a. US Publication No.	2007/0229877
b. US Publication No.	2002/0118383
c. US Publication No.	2019/0065125
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
d. US Patent No.		6,662,318


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677